department of the treasury interna revenue service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date aug person to contact identification_number telephone number in reply refer to ’ last date for filing a petition with tiie tax_court certified mail -return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reasons you are not described in sec_501 c of the code because you are not operated exclusively for exempt purposes within the meaning of internal section revenue c - c you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 and sec_1 c -1 d regulation sec_501 treasury section code and contributions to your organization arc no longer deductible under sec_170 of the code file federal_income_tax returns on form_1120 these returns should be you are required to filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should of the internal revenue a code declaratory_judgment be filed under sec_7428 petition for if you decide to contest this determination in court you nlust initiate a suit for declaratory united_states tax_court the united_states claim court or the district judgment in court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for the initiating suits for declaratory_judgment addresses you may write to the courts at the following united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date apr taxpayer_identification_number form_990 return tax_year s ended december 20xx december 20xx person to contact id number employee id contact numbers telephone fax refer reply to dear we're sending the enclosed material under the provisions of your power_of_attorney or other authorization on file with us for the taxpayer listed below if you have questions you can contact the person listed above taxpayer name enclosures letter sincerely maria hooke director eo examinations letter rev catalog number 34786r department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date apr taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager's name id number employee id manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form6018 we'llissue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or form 886-a explanation of items nameof taxpayer exhibit year period ended 20xx 20xx sue the tax exempt status of should c be revoked as of january 20xx facts under irc section on march 19xx the is tax exempt under internal_revenue_code irc sec_501 as an organization describedin sec_509 and sec_170 was incorporated inthe state of the certificate of incorporation states the purposes ofthe are a torendersupport and assistance for the study and promotion ofthe arts and sciences by means of contributions and grants b torendersupportandassistance by means of contributions and grants to exempt_organizations established to benefit the aged sick infirm indigent anddestitute c toencourage the interchanged of ideas and personal contacts between and people by sponsoring andconducting meetings lectures andsymposiaandto distribute material andto publish printed matter in order to encourage and promote education and understanding among these people d to encourage and promote good citizenship on the part ofimmigrants to the united_states to issue publications or such purpose to sponsor meetings and forums for such purpose and to engage in otherappropriate educationalefforts tocontribute to religious nstructions regardless of creed for the purpose of promoting understanding andharmony among persons ofallfaiths torendersupportto the relief of humanity from hardship and privation caused by war disasters andact of god to contribute to organizations established for such purposes e f g torender support by means ofcontributions and grants to established religious charitable scientific literary and educational endeavors ofallkinds and descriptions to contribute to community chests and socialweifare funds and generally to support activities of acharitable nature the coordinate patriotic cultural educational charitable and religious activities for the perpetuation ofthe constitution effective october 20xx state its purposes are to organize and language ethnicity and civilization in return years ending 20xxand 20xx the primary sources of income as reflected in the table below reported its gross revenue and period ending 20xx 20xx gross revenue dollar_figurexxxx xxx dollar_figurexxx xxx gross rents dollar_figure xxx xxx dollar_figurexxx xxx gross fundraising dollar_figurexxx xxx dollar_figure xk xxx total rents fundraising dollar_figurexxx xxx dollar_figurexxx xxx form 886-a rev page - department ofthe treasury - internal_revenue_service form 886-a department of the treasury - internal_revenue_service schedule no or _ explanation ofitems nameof taxpayer exhibit year period ended 20xx 20xx primary activity is the operation ofacommercial catering facility the ourexamination ofthe form_990 filedfor years ending 20xx and 20xx determined that the hasa club liquor license ssued bythe and operates the catering business from itswholly owned premises the returns as filed do not accurately reflect items of income andexpenditure wewere unableto reconcie the ncome andexpenses reported onthe form 990tothe organization's books andrecords a significant amount ofthe reported as derived from rents and fundraising events were determinedto be fromthe operation ofa catering service and include the sale of liquor as follows revenue rev r gross rents gross fundraising total catering revenue 20xx dollar_figure xx xxx xxx xxx dollar_figurexxx xxx - 20xx dollar_figurexxx xxx xx xxx dollar_figure xxx xxx totalcatering revenue for years ending 20xxand 20xxwere derived fromthe trial balances revenue fromtniscommercialactivity represents xx and xx ofthe revenue reportedgross files the form 990-t forthe return year ending 20xx itreported dollar_figurexxx xxx as the taxable_income and dollar_figurexxx xxx inrelated expenses our examination determined taxable_income from the catering service to be at least dollar_figurexxx xxx similarly for year ending 20xx the reports dollar_figurexxx xxx as taxable_income and dollar_figurexxx xxx in related expenses based on a review of the trial balance taxable_income is atleast dollar_figurexxx xxx our examinationfurther determined thatthe commercial overation and include disbursements for liquor beverage food purchases laundrv services and payroll the referenced expenditures are not separately identified within the returns under examination or within the 990-t return filed for calendar_year ending 20xx the expenditures are mingled with rental and direct fundraising expenseswithin the returns subject_to examination expenditures are consistentwith those ofa the operates the catering hall service underthename they are one andthe same entity the located in information on internet web pages the postedaddress andcontact information forthe commercial operation isthe same asthe following website addresses catering halladvertisements can be found withinthe the advertises online as acatering service posts its catering menu address andcontact form 886-a rev page department of the treasury - internal_revenue_service form 886-a department of the treasury - internal_revenue_service schedule no or explanation of items nameoftaxpayer exhibit year period ended 20xx 20xx favorite catering service locally recognized as the catering servicewith delicious food withinthe third bulleted website the catering hallis describes as being in business for xyears as being andaffordable prices it also states that its catering service's perfect for weddings birthdays senior events baby showers corporate events fundraising events and more the solicits patronage to a new year's eve 20xx celebration where an open bar is part of the offering last bulleted website law sec_501 ofthe internal_revenue_code exemptsfrom federal incometax organizations organized and operated exclusively for religious charitable educational and other exempt purposes provided that no part ofthe organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order tobeexemptas an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified insuch section if the organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organizationwill be regarded as operated exclusively for exempt purposes only if itengages primarily in activities which accomplish one or more exempt purposes an organization will not be so regarded if morethanan insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1501 -1 d ii provides in part that an organization is not organized or operated exclusively unless it serves a public rather than a private interest an organization may not be exempt if operated for the benefit of private individuals thus even ifan organization has many activities which further exempt purposes exemption may be precludedifitserves a private interest for one or more of the purposes mentionedin sec_501 c ofthe code it is in better business bureau of washington dc inc v u_ s us the supreme court interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of asingle non-exempt purpose ifsubstantial innature willdestroy the exemption regardless of the number and importance of truly exempt purposes the activities of the organization in better business bureau of washington dc inc v u s were in part aimed at promoting the prosperity and standing of the business community and were heldto serve asubstantial non-exempt purpose in 283_fsupp2d_58 d d c the district_court relied onthe commerciality doctrine in applying the operational_test the operational_test requires both that an organization engage primarily in activities that accomplish its exempt_purpose and that not morethan an insubstantial part of its activities further anon-exempt purpose because ofthe commercial manner inwhich the organization conducted its activities the court found that it was operated for anon-exemptcommercial purpose ratherthan for atax exempt_purpose the court stated form 886-a rev page -3- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service schedule no or form 886-a explanation of items nameoftaxpayer exhibit year period ended 20xx 20xx amongthe major factors courts have considered inassessing commerciality are competition with for profit commercialentities extent and degree of belowcost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations taxpayer's position the organization does not agreethatthetax exempt status of should be revoked governments position it is the government's position that the tax exempt status of the be revoked because t holds a club liquor license and itis primarily engaged inthe operation of acatering service indistinguishable froma commercial business has failed to demonstrate that it meets the operational_test required of a sec_501 the organization in orderto meetthe operational_test the primarily inactivities which accomplish one or more of such exempt purposes specified in section sec_501 wewill not regard an organization as having met this test of its activities is not in furtherance of anexempt purpose if more than an insubstantial part must showthat it isengaged the operation ofacatering hall is notanexempt purpose the internet postings further demonstrate that the organization is operating similarto acommercial catering service from which it derives substantially_all of itsrevenue is similar to the organization described in better business bureau of washington dc the inc v united_states because it has a substantial non-exempt purpose the presence ofa single non- exempt_purpose ifsubstantialin nature will destroy aclaim for exemption regardless of the number or importance of truly exempt purposes this is also illustrated in airlie foundation v internal_revenue_service the operational_test requires boththat an organization engage primarily in activities that accomplish its exempt_purpose andthat notmorethan an insubstantial part of its activities further a non-exempt purpose because ofthe commercial manner inwhich the organization conducted its activities the courtfound that itwas operated for anon-exempt commercial purpose ratherthanforatax exempt_purpose the advertises its catering service onthe internet and also posts the menu offered this advertising demonstrates that they are operating inacommercial manner and competing with similar for-profit entities conclusion sec_501 of the internal_revenue_code accordingly we propose to revoke the organization's exempt status effective as of january 20xx is not operating as an organization described in form 886-a rev4-68 page -4- department of the treasury - internal_revenue_service
